USDC SDNY

AN GS AM DOCUMENT

217 Broadway, Suite 606 ELECTRONICALLY FILED
A Lp New York, NY 10007 DOC #:

T: 212.742.2700 DATE FILED: _ 7/12/2021

F: 212.742.2707

 

www.langsamlaw.com

July 9, 2021
VIA ECF

Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Emely F. Perez v. School of Visual Arts; Case No. 1:21-cv-02105

 

Dear Judge Torres,

As counsel for Plaintiff Emely F. Perez, we write jointly with counsel for
Defendant School of Visual Arts, on behalf of both parties (the “Parties”), to respectfully
request that the Court stay this action for 45 days, a period extending from July 9, 2021
through August 23, 2021.

In an effort to resolve this litigation, the Parties have agreed to engage the
services of a mediator and have scheduled a JAMS mediation with Ret. Magistrate Judge
Frank Maas, on August 11, 2021. The Parties believe that their attempt to resolve this
matter would best be served by adjourning the deadlines in the Case Management Plan
and Scheduling Order so that the Parties can focus their attention on early resolution. The
Parties agree to notify the Court promptly—by no later than August 15, 2021—as to
whether the mediation was successful.

“The power to stay proceedings is incidental to the power inherent in every court
to control the disposition of the causes on its own docket with economy of time and effort
for itself, for counsel, and for litigants.” LaSala v. Needham & Co., Inc., 399 F. Supp. 2d
421, 427 (S.D.N.Y. 2005) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct.
163 (1936)); 13B Charles A. Wright, et al., Federal Practice & Procedure § 3533.2 (2009)
(“[A] court may stay proceedings if the parties are working toward settlement...”.). In
determining whether to grant a motion to stay, the Court considers factors including: “(1)
the private interests of the plaintiffs in proceeding expeditiously with the civil litigation
as balanced against the prejudice to the plaintiffs if delayed; (2) the private interests of
and burden on the defendants; (3) the interests of the courts; (4) the interests of persons
not parties to the civil litigation; and (5) the public interest.” Kappel v. Comfort, 914 F.
Supp. 1056, 1058 (S.D.N.Y. 1996).
The Honorable Analisa Torres 2
July 9, 2021

In this case, all factors counsel in favor of the Parties’ joint motion. A stay will
serve the interests of both Defendant and Plaintiff by reducing the costs and burden of
litigation, and conserve the Court’s time and resources. In addition, no other parties
would be negatively impacted by the stay.

We note that there have been no previous requests for adjournment, and that both
Parties consent to this request.

We very much appreciate the Court’s consideration of this application.
Respectfully Submitted,

/s Elise Hagouel Langsam
Elise Hagouel Langsam
Jennifer Siegel

Langsam Law LLP

217 Broadway, Suite 606
New York, NY 10007
Counsel for Plaintiff

By: /s Edna D. Guerrasio
Edna D. Guerrasio

Eleven Times Square

New York, New York 10036
212.969.3000

Counsel for Defendant

GRANTED. By August 15, 2021, the parties shall submit a joint letter regarding the status of mediation.
SO ORDERED.

Dated: July 12, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
